Citation Nr: 0416245	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-29 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans Advocacy Group


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel






INTRODUCTION

The appellant had active military service from January 1980 
to January 1984, and from October 1986 to October 2002.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office located 
in Lincoln, Nebraska (RO).                  


FINDING OF FACT

The appellant's service-connected disabilities are of such 
severity that they combine to preclude substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for an award of a total rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

Prior to the initial rating decision with regard to the issue 
on appeal, the RO notified the appellant in January 2003 of 
the evidence needed from him to support his claim, and what 
evidence the RO would obtain.  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  The Board further observes that there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claim.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
his claim.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  In this regard, the Board observes that in this 
case, there is no outstanding evidence to be obtained, either 
by VA or the appellant.  Consequently, the Board finds that 
VA did not have a duty to assist that was unmet.  The Board 
also finds that in light of the decision herein, the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  

In this case, the appellant has been provided notice 
regarding the type of evidence needed to establish a total 
rating for compensation purposes based upon individual 
unemployability, and has been provided assistance in 
obtaining the evidence.  Thus, the Board finds that no 
additional notice or duty to assist is required under the 
provisions of 38 C.F.R. § 3.159.  


II.  Total Rating For Compensation Purposes Based Upon 
Individual Unemployability

The appellant contends that he is unemployable due to his 
service-connected disabilities alone.  In this regard, the 
Board notes that entitlement to a total rating for 
compensation purposes based upon individual unemployability 
may be granted where the schedular rating is less than total 
and the disabled person is unable to secure or follow a 
substantially gainful occupation because of service-connected 
disabilities.  This is so, provided that, if there is only 
one such disability, it is rated 


at 60 percent or more; if there are two or more disabilities, 
at least one of those must be rated at 40 percent or more and 
combined to a rating of 70 percent or more.  38 C.F.R. § 
4.16(a) (2003).  Veterans who fail to meet these percentage 
standards but are nonetheless unemployable by reason of 
service-connected disabilities may still be rated as totally 
disabled.  38 C.F.R. § 4.16.

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2002); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).    

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose, 4 Vet. App. at 363.      

The record discloses that service connection is in effect for 
mild degenerative disc disease at L3-L4 and L4-L5, evaluated 
as 40 percent disabling; post-traumatic stress disorder 
(PTSD), evaluated as 30 percent disabling; headaches, with 
dizziness, evaluated as 30 percent disabling; moderate 
degenerative disc disease and uncinate joint hypertrophy at 
C4-C5 and C5-C6, and mild degenerative disc disease at C6-C7, 
evaluated as 20 percent disabling; multiple healed left foot 
fractures, with fusion of the 1st, 2nd, 4th, and 5th 
tarsometatarsal joints, and with no hardware complications, 
and midfoot degenerative joint disease, evaluated as 10 
percent disabling; musculoligamentous strain of the right 
knee, evaluated as 10 percent disabling; musculoligamentous 
strain of the left knee, evaluated as 10 percent disabling; 
paresthesias of the left heel, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; 
bilateral hearing loss, evaluated as zero percent 


disabling; musculoligamentous strain of the left ankle, 
evaluated as zero percent disabling; musculoligamentous 
strain of the right ankle, evaluated as zero percent 
disabling; musculoligamentous strain and tendonitis of the 
left hand, evaluated as zero percent disabling; and scars of 
the left foot, evaluated as zero percent disabling.  The 
combined disability rating is 90 percent.  Therefore, the 
appellant's disability evaluations meet the criteria of § 
4.16(a), in that the combined disability rating is in excess 
of 70 percent, and one of the appellant's service-connected 
disabilities, a low back disability, is rated 40 percent 
disabling.  To assign a total rating under § 4.16(a), 
however, there also must be a finding that the appellant is 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities.

In the instant case, the evidence reflects that the appellant 
has a high school education.  In addition, the appellant's DD 
214's, Certificate of Release or Discharge from Active Duty, 
shows that he served in the United States Army from January 
1980 to January 1984, and from October 1986 to October 2002.  
The appellant's Military Occupational Specialty was as a fire 
infantryman, and he received the combat infantryman badge.         

In April 2003, the appellant underwent a VA PTSD examination.  
At that time, he stated that he had served a full career in 
the Army and had achieved a rank of E6.  The appellant 
indicated that during the Persian Gulf War, he was engaged in 
combat.  He noted that in October 2002, he retired from the 
military, and that he had not worked since that time.  The 
appellant reported that he had looked for work, but felt that 
his physical problems had been the factor for not being 
hired.  He stated that he had volunteered to help with the 
park service near his home.  According to the appellant, he 
lived with his wife and two sons.  Following the mental 
status evaluation, the appellant was diagnosed with PTSD, 
chronic; multiple orthopedic problems; moderate stressors at 
the present time related to transition from military to 
civilian life; and a current Global Assessment of Functioning 
(GAF) score of 60, indicating moderate degree of 
symptomatology.  See QUICK REFERENCE TO 


THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  The 
examiner stated that the appellant's PTSD by itself had not 
rendered him unemployable in the past, and did not "render 
him unemployable by itself," but contributed to his 
unemployability.     

VA general and spine examinations were conducted in April 
2003.  Following the physical examinations, the appellant was 
diagnosed with mechanical cervical and lumbar strain; 
musculoligamentous strain in the left hand, both knees, and 
both ankles; old fusion to the left 2nd, 3rd, and 4th 
metatarsals of the left foot; episodes of tendonitis in the 
left foot; old left 5th metacarpal fracture, with episodes of 
tendonitis; hardware still in the left foot, secondary to the 
reconstructive surgery; headaches; and occasional 
paresthesias in the left foot.  The examining physician 
stated that at that time, the appellant's claims for service 
connection for the above-diagnosed disabilities were pending, 
and as such, he did not appear to have any current service-
connected conditions.  The Board notes that the appellant was 
subsequently granted service connection for the above-
diagnosed disabilities.  However, the examiner stated that 
when all of the those "items" were combined, it would 
appear that the appellant was "going to have a very 
difficult time trying to find any physical or sedentary 
work."  According to the examiner, the appellant's multiple 
joint complaints, problems with his neck and back, 
difficulties with his old left foot fracture, headaches, and 
occasional dizziness, "would all interfere with sedentary 
and even minimal physical activity."  The examiner noted 
that the appellant's "joint complaints would certainly 
prohibit him from performing any active physical employment, 
and even sitting for short periods at a time [was] not 
possible because [the appellant's] joints [were] too 
uncomfortable, his back and neck [bothered] him, and he 
sometimes [got] dizzy."  Therefore, in light of the above, 
it was the examiner's opinion that all of those "items would 
interfere with physical and sedentary employment and may 
prohibit them completely."     

In a June 2003 VA medical report, the examiner from the 
appellant's April 2003 VA general and spine examinations 
provided an opinion regarding the issue of whether the 
appellant was unemployable due to his service-connected 
disabilities.  


At that time, the examiner stated that the appellant's claims 
file had been reviewed.  According to the examiner, the 
appellant's medical diagnoses included cervical and lumbar 
strain; strain in the left hand, both knees, and both ankles; 
an old fusion to the left 2nd, 3rd, and 4th metatarsals of the 
left foot; tendonitis in the left foot; old left 5th 
metacarpal fracture, with episodes of tendonitis; hardware in 
the left foot secondary to reconstructive surgery; headaches; 
dizziness with headaches; occasional paresthesias in the left 
foot most likely due to old operative procedures; PTSD; 
moderate degenerative disc disease in the cervical spine and 
lumbar spine; and multiple healed left foot fractures and 
moderately advanced midfoot degenerative joint disease.  The 
examiner indicated that concerning all disabilities which 
contributed to employability, it would appear that the 
aforementioned medical diagnoses would certainly interfere 
with active and physical employment.  According to the 
examiner, they would not appear to completely make the 
appellant unemployable, but would certainly interfere with 
any active, physical employment that required the appellant 
to be "up and about."  The examiner noted that in regard to 
comments made in the appellant's April 2003 VA PTSD 
examination, the appellant's PTSD would not completely render 
the appellant unemployable, but would interfere with some 
employment.  It was the examiner's opinion that overall, 
sedentary employment may be possible, especially if no 
physical activity was involved.  According to the examiner, 
repetitive and very physical/active labor would cause the 
appellant's symptoms to worsen, to specifically include 
symptoms of the foot, back, neck, and left hand, and would 
most likely not allow him to perform those types of work.  
The examiner stated that concerning the extent of functional 
impairment due to the service-connected disabilities, it 
would appear that the appellant's neck and lower back 
problems, the traumatic arthritis in the left lower 
extremity, and problems with both knees and the left foot, 
would interfere with physical and active employment.  The 
examiner indicated that the appellant may be able to do some 
minimal activity, but that based on the above examinations 
and diagnoses, extensive physical activity would not be 
likely or tolerable.  According to the examiner, sedentary 
employment did not appear to be a major issue and according 
to the above diagnoses, that it would probably be tolerable.  
The examiner reported that the degree of functional 
impairment, in totality, would be mild to moderate.      

Upon a review of the evidence, and resolving reasonable doubt 
in the appellant's favor, the Board finds that the 
appellant's service-connected disabilities combine to render 
him unable to secure or follow a substantially gainful 
occupation.  In this regard, the Board notes that the 
severity of the service-connected disabilities is reflected 
in part by the combined 90 percent compensation rating.  In 
addition, in a June 2003 VA medical report, the examiner from 
the appellant's April 2003 VA general and spine examinations 
opined that the appellant's service-connected disabilities 
would certainly interfere with active and physical 
employment.  Specifically, the examiner noted that the 
appellant's neck and lower back problems, the traumatic 
arthritis in the left lower extremity, and problems with both 
knees and the left foot, would interfere with physical and 
active employment.  The Board recognizes that the examiner 
also reported that it did not appear that the appellant's 
service-connected disabilities rendered him completely 
unemployable, and that overall, sedentary employment may be 
possible, especially if no physical activity were involved.  
However, the Board notes that in the appellant's April 2003 
VA general and spine examinations, the same examiner 
indicated that the appellant's multiple joint complaints, 
problems with his neck and back, difficulties with his old 
left foot fracture, headaches, and occasional dizziness, 
would all interfere with sedentary and even minimal physical 
activity.  The examiner further noted that the appellant's 
joint complaints would certainly prohibit him from performing 
any active physical employment, and even sitting for short 
periods at a time was not possible because the appellant's 
joints were too uncomfortable, his back and neck bothered 
him, and he sometimes got dizzy.  It was thus the examiner's 
opinion that the aforementioned disabilities would interfere 
with physical and sedentary employment and may prohibit them 
completely.  Therefore, with resolution of doubt in the 
appellant's favor, the evidence taken as a whole tends toward 
the conclusion that the appellant's service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.  Accordingly, the Board 
finds that the criteria for a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities have been met, and 
therefore, a total disability rating for compensation 
purposes based on individual unemployability is warranted 
under 38 C.F.R. § 4.16.      


ORDER

Entitlement to a total rating for compensation purposes based 
upon individual unemployability is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



